[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                     FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                       ________________________ ELEVENTH CIRCUIT
                                                            AUG 1, 2006
                             No. 05-15228                 THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________

                  D. C. Docket No. 05-00031-CR-CAP-1


UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus


JASON JERMAINE LEE,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                     _________________________

                             (August 1, 2006)


Before TJOFLAT, BIRCH and BLACK, Circuit Judges.

PER CURIAM:
      Jason Jermaine Lee appeals his convictions after pleading guilty to

possession with intent to distribute cocaine base, in violation of 21 U.S.C.

§ 841(a)(1), (b)(1)(B)(iii), and possession of a firearm by a convicted felon, in

violation of 18 U.S.C. § 922(g). Lee asserts the district court abused its discretion

by denying his motion to withdraw his guilty plea because it was not knowing and

voluntary. He contends the plea was not knowing and voluntary because he did

not understand the plea agreement would subject him to the application of the

career offender guideline range. We conclude the district court did not abuse its

discretion, and affirm.

      “We ‘review the denial of a request to withdraw a guilty plea for abuse of

discretion.’” United States v. Brehm, 442 F.3d 1291, 1298 (11th Cir. 2006),

(quoting United States v. Freixas, 332 F.3d 1314, 1316 (11th Cir. 2003)). A

decision regarding a plea withdrawal request is not an abuse of discretion unless it

is arbitrary or unreasonable. Id.

      A district court is required, before it accepts a plea of guilty, to inform the

defendant of, and determine that the defendant understands his rights relevant to

his plea of guilty. Fed. R. Crim. P. 11(b). After the district court has accepted a

defendant’s plea, but before sentencing, a defendant may withdraw his guilty plea

if he “can show a fair and just reason for requesting the withdrawal.” Fed. R.



                                           2
Crim. P. 11(d)(2)(B). The provisions of this rule should be “liberally construed.”

United States v. McCarty, 99 F.3d 383, 385 (11th Cir. 1996). However, “[t]here is

no absolute right to withdraw a guilty plea.” United States v. Medlock, 12 F.3d

185, 187 (11th Cir. 1994). “The good faith, credibility and weight of a defendant’s

assertions in support of a motion [to withdraw] are issues for the trial court to

decide.” United States v. Buckles, 843 F.2d 469, 472 (11th Cir. 1988).

      In determining if the defendant has met his burden for withdrawal, “a district

court ‘may consider the totality of the circumstances surrounding the plea,’”

including the following factors: “‘(1) whether close assistance of counsel was

available; (2) whether the plea was knowing and voluntary; (3) whether judicial

resources would be conserved; and (4) whether the government would be

prejudiced if the defendant were allowed to withdraw his plea.’” Brehm, 442 F.3d

at 1298 (quoting Buckles, 843 F.2d at 471-72). “There is a strong presumption that

the statements made during the [plea] colloquy are true.” Medlock, 12 F.3d at 187.

Consequently, a defendant “bears a heavy burden to show his statements [under

oath] were false.” United States v. Rogers, 848 F.2d 166, 168 (11th Cir. 1988). “A

plea may be involuntary either because the accused does not understand the nature

of the constitutional protections that he is waiving . . . or because he has such an

incomplete understanding of the charge that his plea cannot stand as an intelligent



                                           3
admission of guilt.” Gaddy v. Linahan, 780 F.2d 935, 943 (11th Cir. 1986)

(quotations and citation omitted).

      Under the first prong of the analysis, Lee had the close assistance of counsel

who represented him at his plea hearings and sentencing hearing and requested a

continuance after the first plea hearing to further review the plea agreement with

him. In addition, at Lee’s second change of plea hearing, the court inquired twice

whether Lee was satisfied with his attorney’s representation, and each time he

answered affirmatively.

      Regarding the second prong, the plea agreement expressly states that Lee

stipulated he was a career offender. At Lee’s first change of plea hearing, the

Government summarized the plea agreement and the career offender provision. At

Lee’s second plea hearing, the Government again summarized the plea agreement

and noted that Lee stipulated he was a career offender, and that the Guidelines

range for career offenders would be applied. Additionally, Lee testified his

attorney discussed the career offender provision with him. At Lee’s sentencing

hearing, he acknowledged he understood the PSI would recommend he be

sentenced as a career offender. In sum, the record reflects Lee understood the

nature of the constitutional protections he was waiving and had a complete

understanding of the charges such that he made an intelligent admission of guilt.



                                          4
As Lee has not satisfied the first two prongs of the Buckles analysis, this Court

need not address the last two. We conclude the district court did not abuse its

discretion by denying Lee’s motion to withdraw his guilty plea.

      AFFIRMED.




                                          5